Detailed Action
Status of Claims
This is the first office action on the merits. Claims 12-23 & 26-27 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 has being considered by the examiner.
Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 12-17, 19, 21-23, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny ‘12 (US Pub 20120168177 A1) in view of Moeny ’15 (US Pub 20150083491 A1)

In regards to claim 12 Moeny ‘12 discloses: A downhole drilling system, comprising: a bottom-hole assembly (242) including: a pulse-generating circuit (Fig 13 [0108]); and a switching circuit (160 [0108]) within the pulse-generating circuit, the switching circuit comprises a switch (160 [0102, 0108]); and a drill bit (114) including a first electrode (108) and a second electrode (110) electrically coupled to the pulse-generating circuit to receive a pulse from the pulse-generating circuit. (Fig 9 [0093, 0107-08])

Moeny ‘12 does not disclose the switch is a magnetic switch. 

However, Moeny ‘15 does disclose: a switching circuit comprising a magnetic switch (Fig 3 K1 [0014] & [0026]). 

Money ‘12 and Moeny ‘15. both teach a pulse generating circuit used in a downhole drilling system.  It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the magnetic switch of Moeny ‘15. for the switch of Money ‘12 since doing so would aid in isolating high voltage pulses from lower voltage components (Moeny ‘15. [0014]).

Continuing from claim 12 above, Moeny ‘15 discloses in claim 13: the magnetic switch [0014] comprising a primary coil (Fig 2B Fig 4 [0025] “FIG. 4 shows an embodiment of a typical high voltage pulse transformer, showing the black primary (lower voltage) windings and the secondary (high voltage) windings tapered for high voltage insulation and isolation.”) and a supermendur core. [0026]

Continuing from claim 12 above, Moeny ‘15 discloses in claim 14: the magnetic switch [0014] comprising a primary coil (Fig 2B Fig 4 [0025]) and a Metglas core. [0026]

Continuing from claim 12 above, Money ‘12 discloses in claim 15: wherein the pulse- generating circuit [0025] “The voltage-time product created by the flow of current from capacitor C3 through the bit and through the transformer saturates the transformer and hence provides the high current pulse to
break the rock.” includes a plurality of switching circuits [0108 Fig. 13], and Moeny ‘15 discloses: each of the plurality of switching circuits comprising a magnetic switch. [0014]

Continuing from claim 12 above, Moeny ‘15 discloses in claim 16: further comprising a reset generator ([0025] “After the pulse is over, a reset circuit is often used to bring the transformer out of saturation and prepare it for the next pulse.” Examiners note: the reset circuit is providing the same function as the reset generator in the specification, which is causing the core to come out of saturation.) coupled to the magnetic switch. [0014]

Continuing from claim 16 above, Money ’12 & Moeny ‘15 discloses in claim 17: the magnetic switch (Money ’15 [0014]) further comprising a secondary coil (Moeny ’15 Fig 3 K1) coupled to receive a constant current (Moeny ’12 [0191] Examiners note: interpreting the sustainer system as a sustained and continuous power system vs a pulse listed above, and differentiated by the spiker power system and supported in [0193] & [0202])  from the reset generator (Money ’15 [0025]) to transition the core from a saturated state to a non-saturated state. (Money ’15 Fig 1 [0024]-[0025])

Continuing from claim 12 above, Moeny ‘15 discloses in claim 19: wherein the magnetic switch [0014] and Money ‘12 discloses that it: is located within a circular cross-section of the bottom-hole assembly. (Fig 3 [0108], Fig 10 [0203], Fig 15 [0110], [0214])

Continuing from claim 12 above, Moeny ’12 discloses in claim 21: wherein the drill bit is integrated within the bottom-hole assembly. [0214]

Continuing from claim 12 above, Moeny ’12 discloses in claim 22: wherein the drill bit is one of an electrocrushing drill bit (114) and an electrohydraulic drill bit. (Fig 38 & 39 (243) [0214])

In regards to claim 23 Moeny ’12 discloses: A method, comprising: placing a drill bit (114) downhole in a wellbore (Fig 10); providing electrical power (148 [0112]) to a pulse-generating circuit (Fig 13) coupled to (Fig 10 [0094]) a first electrode (108) and a second electrode (110) of the drill bit; (114) and forming an electrical arc [0260] between the first electrode (108) and the second electrode (110) of the drill bit (114); [0260]. closing a switch located downhole within the pulse-generating circuit [0180] to charge a capacitor [0192] that is electrically coupled [0197] between the first electrode and the second electrodes (Fig 23 [0150]); and discharging [0074] the capacitor (158) via the electrical arc [0273]; fracturing a rock formation at an end of the wellbore with the electrical arc; [0074] and removing fractured rock from the end of the wellbore. [0081] Examiners note: One of drilling fluids purposes is to remove fractured rock. 

	Moeny ’12 discloses a method for electrocrushing drill bits and using non-magnetic switches but does not teach using magnetic circuits or supermendur cores. 

	However Moeny ‘15. discloses: wherein the switch is a magnetic switch [0014] including a primary coil (Fig 4 black primary windings. [0025]) and a supermendur [0026] core [0025]; 
	
Money ‘12 and Moeny ‘15. both teach a pulse generating circuit used in a downhole drilling system.  It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the magnetic switch of Moeny ‘15. for the switch of Money ‘12 since doing so would aid in isolating high voltage pulses from lower voltage components (Moeny ‘15. [0014]).



Continuing from claim 23 above, Moeny ‘15. discloses in claim 26: further comprising applying a reset pulse to a secondary coil of the magnetic switch [0014] to transition the core from a saturated state to a non-saturated state. [0019]

Continuing from claim 23 above, Moeny ‘15. discloses in claim 27: further comprising applying a constant current (Moeny ’12 [0191] Examiners note: interpreting the sustainer system as a sustained and continuous power system vs a pulse listed above, and differentiated by the spiker power system and supported in [0193] & [0202]) to a secondary coil (Fig 4 [0025]) of the magnetic switch [0014] to transition the core from a saturated state to a non-saturated state. (Money ’15 Fig 1 [0024]-[0025])


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny ‘12 (US Pub 20120168177 A1) in view of Moeny ’15 (US Pub 20150083491 A1) in further view of Dewan (US Pat No 2961641)


Continuing from claim 16 above, Moeny ‘15 discloses in claim 18: the magnetic switch [0014] further comprising a secondary coil [0025] coupled to receive a pulse [0025] from the reset generator to transition the core from a saturated state to a non-saturated state. (Fig 1 [0025] “After the pulse is over, a reset circuit is often used to bring the transformer out of saturation and prepare it for the next pulse.” Examiners note: the reset circuit enables the core to come out of saturation and reset in response to a pulse)

	Money ’15 does not specify that the pulse received is a reset pulse. However Dewan teaches a: reset pulse (Fig 1B Col 4 lines 41-56) that this is used well known in the art to reset the system to the zero condition. 

Moeny ’15 and Dewan both teach a pulse generating circuit used in a pulse generating system. It would have been recognized that applying the known technique of applying a “reset pulse” to Moeny ’15 from Dewan would have resulted in an improved system with less signal distortion (Col. 7 lines 45-55).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny ‘12 (US Pub 20120168177 A1) in view of Moeny ’15 (US Pub 20150083491 A1) in further view of Johnson (US Pub No 20160072248 A1)


Continuing from claim 19 above, Moeny ’12 discloses in claim 20: the magnetic switch (Moeny ‘15 [0014]), the downhole pulsed-power drilling tool. (Fig 10 & fig 38 [0218])

Money ’15 does not disclose if the wiring is in a thermally conductive encapsulant, however Johnson discloses: further comprising a thermally conductive encapsulant surrounding; the thermally conductive encapsulant adjoins the outer wall of a drilling fluid channel within the circular cross-section. [0034] 
One of ordinary skill in the art would have recognized that applying the known technique of Johnson to Money ‘15 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Johnson to the teaching of Money ‘15 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate thermally conductive encapsulant. Further, applying thermally conductive encapsulant to Money ‘15 with Johnson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would provide protection to the electrocrushing circuitry and to help with protection from fatigue, damage from vibration and heat transfer. [0034]
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672